Exhibit 10.62

COMPLETION GUARANTY

COMPLETION GUARANTY, dated as of November 30, 2006 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Guaranty”), by TROPHY HUNTER INVESTMENTS, LTD., a Florida limited partnership
(together with its successors and permitted assigns, “BH I Guarantor”), having
an address at c/o Bay Harbour Management, L.C., 885 Third Avenue, New York, NY
10022  Attn: Douglas Teitelbaum; BAY HARBOUR 90-1, LTD., a Florida limited
partnership (together with its successors and permitted assigns, “BH II
Guarantor”), having an address at c/o Bay Harbour Management, L.C., 885 Third
Avenue, New York, NY 10022  Attn: Douglas Teitelbaum and BAY HARBOUR MASTER,
LTD., a Cayman exempted company (together with its successors and permitted
assigns, “BH III Guarantor”), having an address at c/o Bay Harbour Management,
L.C., 885 Third Avenue, New York, NY 10022  Attn: Douglas Teitelbaum and ROBERT
EARL, an individual (together with his successors and permitted assigns, “RE
Guarantor”, and together with BH Guarantor, BH II Guarantor and BH III Guarantor
individually or collectively as the context indicates, “Guarantor”), having an
address at 9754 Chestnut Ridge Drive, Windermere, Florida 34786, for the benefit
of COLUMN FINANCIAL, INC., a Delaware corporation having an address at 11
Madison Avenue, 9th Floor, New York, New York 10010 (together with its
successors and assigns, “Lender”).

RECITALS:

WHEREAS, pursuant to that certain Note, dated as of the date hereof (as the same
may be amended, restated, replaced supplemented or otherwise modified from time
to time, the “Note”), executed by PH Fee Owner LLC, a Delaware limited liability
company (together with its successors and assigns, “Fee Owner”), and OpBiz,
L.L.C., a Nevada limited liability company (together with its successors and
assigns, “OpBiz” and, together with Fee Owner, individually or collectively as
the context indicates, “Borrower”), and payable to the order of Lender in the
original principal amount of up to $820,000,000 or so much thereof as is
advanced, Borrower is indebted, and may from time to time be further indebted,
to Lender with respect to a loan (the “Loan”) made pursuant to that certain Loan
Agreement, dated as of the date hereof (as amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
between Borrower and Lender, which Loan is secured by, inter alia, that certain
Deed of Trust, Security Agreement, Assignment of Leases and Rents, Financing
Statement and Fixture Filing, dated as of the date hereof, made by Borrower to
First American Title Insurance Company, a New York corporation, as trustee, for
the benefit of Lender, as beneficiary (as amended, restated, replaced,
supplemented, or otherwise modified from time to time, collectively, the
“Security Instrument”), and further evidenced, secured or governed by other
instruments and documents executed in connection with the Loan (together with
the Note, the Loan Agreement and the Security Instrument, collectively, the
“Loan Documents”).

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as hereinafter defined).


--------------------------------------------------------------------------------


WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower.

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents (as defined in the Loan Agreement), and for other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the parties do hereby agree as follows:


ARTICLE I
NATURE AND SCOPE OF GUARANTY

1.1.          Definitions.  Unless otherwise specifically provided, capitalized
terms used and not otherwise defined herein shall have the meaning set forth in
the Loan Agreement.  For the purposes hereof, the following terms shall have the
respective meanings set forth below:

“Capital Stock” means, relative to any Person, any and all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date.

“Cost Overruns” means collectively, all hard costs, soft costs and other
obligations, liabilities, amounts, costs and expenses arising or incurred in
connection with the completion of the Renovation Project (whether or not set
forth in the Project Budget) in excess of the amount of any Line Items set forth
in the Project Budget or otherwise not specifically provided for in the Project
Budget, including, without limitation, interest that accrues on any cost
following the Substantial Completion of the Renovation Project.

“Enforcement Costs” means all costs, expenses, liabilities, claims and amounts
required to be paid by Guarantor pursuant to Section 1.9 or any other provision
hereof.

 “Guaranteed Obligations” means, collectively, all obligations and liabilities
of Borrower under the Loan Agreement or any of the other Loan Documents to:

(a)           cause Final Completion of the Renovation Project to occur in a
timely manner, in accordance with the provisions of the Loan Agreement;

(b)           pay all Project Costs with respect to the Renovation Project,
including (without limitation) any and all obligations, liabilities, costs and
expenses incurred in connection with the completion of the Renovation Project;

(c)           keep the Renovation Project and the Property free and clear of all
liens or claims of liens arising or incurred in connection with the completion
of the Renovation Project, other than Permitted Encumbrances;

(d)           correct or cause to be corrected any defect in the Renovation
Project Improvements or any material departure from the Plans and Specifications
in accordance with Section 3.3.5 of the Loan Agreement; and

2


--------------------------------------------------------------------------------


(e)           pay any and all Enforcement Costs.

“Net Worth” shall mean, with respect to Guarantor for any period, assets less
liabilities of Guarantor and its Subsidiaries determined on a consolidated basis
in accordance with accounting principles reasonably acceptable to Lender and
consistent with the accounting principles used to generate the financial
information delivered to Lender in connection with its underwriting of the Loan,
consistently applied.

“Required Net Worth” shall have the meaning ascribed thereto in Section 4.10
hereof.

“Subsidiaries” means, relative to any Person, any corporation, partnership or
other business entity of which more than 50% of the outstanding Capital Stock
having ordinary voting power to elect the board of directors, managers or other
voting members of the governing body of such Person (irrespective of whether at
the time Capital Stock (or other ownership interest) of any other class or
classes of such Person shall or might have voting power upon the occurrence of
any contingency) is at the time directly or indirectly owned by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.


1.2.          GUARANTEED OBLIGATIONS.  SUBJECT TO SECTION 1.2(B), GUARANTOR
HEREBY IRREVOCABLY, ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO LENDER
(INCLUDING, WITHOUT LIMITATION ITS RESPECTIVE SUCCESSORS AND ASSIGNS) THE
PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS AS AND WHEN THE SAME SHALL
BE DUE AND PAYABLE OR OTHERWISE.  GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY COVENANTS AND AGREES THAT IT IS LIABLE FOR THE GUARANTEED
OBLIGATIONS AS A PRIMARY OBLIGOR AND NOT MERELY AS A SURETY.


(B)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
MAXIMUM AGGREGATE LIABILITY OF GUARANTOR HEREUNDER (EXCLUDING ENFORCEMENT COSTS
WITH RESPECT TO WHICH THERE SHALL BE NO LIMIT HEREUNDER), SHALL NOT EXCEED THE
GREATER OF (I) THIRTY-FIVE MILLION DOLLARS ($35,000,000), AND (B) IN THE EVENT
THAT COST OVERRUNS EXCEED AT ANY TIME FIFTEEN MILLION DOLLARS ($15,000,000) IN
THE AGGREGATE, AN AMOUNT EQUAL TO TWENTY-FOUR PERCENT (24%) OF THE AGGREGATE
AMOUNT OF ALL PAID OR UNPAID PROJECT COSTS AS SET FORTH IN THE PROJECT BUDGET
FOR THE RENOVATION PROJECT AS APPROVED BY LENDER FROM TIME TO TIME IN ACCORDANCE
WITH THE TERMS OF THE LOAN AGREEMENT.


(C)   NOTWITHSTANDING ANYTHING TO THE CONTRARY, IF AT ANY TIME GUARANTORS ARE
COMPRISED OF MORE THAN ONE PERSON, THE OBLIGATIONS AND LIABILITIES OF EACH SUCH
PERSON UNDER THIS GUARANTY SHALL BE JOINT AND SEVERAL.

1.3.          Nature of Guaranty.  This Guaranty is an irrevocable,
unconditional, absolute, continuing guaranty of payment and performance and not
a guaranty of collection.  This Guaranty may not be revoked by Guarantor and
shall continue to be effective with respect to any Guaranteed Obligations
arising or created after any attempted revocation by Guarantor and after (if
Guarantor is a natural person) Guarantor’s death (in which event this Guaranty
shall be binding upon Guarantor’s estate and Guarantor’s legal representatives
and heirs).  The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of Guarantor to Lender with respect to the Guaranteed

3


--------------------------------------------------------------------------------


Obligations.  This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.

1.4.          Guaranteed Obligations Not Reduced by Offset.  The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense (other than payment in full) of
Borrower or any other party against Lender or against payment of the Guaranteed
Obligations, whether such offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise.


1.5.          LENDER’S RIGHT TO PERFORM.  IN THE EVENT THAT GUARANTOR SHALL FAIL
OR REFUSE TO OBSERVE, PERFORM AND SATISFY ALL OF BORROWER’S OBLIGATIONS, DUTIES,
COVENANTS AND AGREEMENTS UNDER THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS AND
THE PROJECT DOCUMENTS WITH RESPECT TO FINAL COMPLETION OF THE RENOVATION PROJECT
(OR FAIL OR REFUSE TO CAUSE BORROWER TO SO OBSERVE, PERFORM AND SATISFY) OR
SHALL OTHERWISE FAIL OR REFUSE TO PAY OR PERFORM ANY OF THE GUARANTEED
OBLIGATIONS, IN EACH CASE FULLY, COMPLETELY AND PUNCTUALLY, LENDER MAY, FROM AND
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE CONTINUED EXISTENCE
THEREOF AT ITS OPTION, OBSERVE, PERFORM AND/OR SATISFY ANY OF SUCH OBLIGATIONS,
DUTIES, COVENANTS AND AGREEMENTS (OR CAUSE ANY OF SUCH OBLIGATIONS TO BE SO
OBSERVED, PERFORMED AND/OR SATISFIED) OR OTHERWISE PAY OR PERFORM OR CAUSE THE
PAYMENT AND PERFORMANCE OF ANY OF THE GUARANTEED OBLIGATIONS AND IN CONNECTION
THEREWITH, TAKE POSSESSION OF THE PROJECT AND CAUSE FINAL COMPLETION OF THE
RENOVATION PROJECT, IN WHICH CASE GUARANTOR, UPON DEMAND BY LENDER, SHALL (X)
PAY ANY AND ALL COSTS, EXPENSES, LIABILITIES AND CLAIMS WITH RESPECT THERETO,
(Y) CAUSE ANY CLAIM OR LIEN IN CONNECTION THEREWITH TO BE BONDED, DISCHARGED,
RELEASED OR PAID AND (Z) REIMBURSE LENDER IN LAWFUL MONEY OF THE UNITED STATES
FOR ALL SUMS PAID AND ALL COSTS, EXPENSES OR LIABILITIES INCURRED BY LENDER IN
CONNECTION THEREWITH (WHICH PAYMENTS SHALL BE INCLUDED WITHIN THE MEANING OF
GUARANTEED OBLIGATIONS HEREUNDER).


1.6.          PAYMENT BY GUARANTOR.  IF ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS SHALL NOT BE PUNCTUALLY PAID AND PERFORMED WHEN DUE, GUARANTOR
SHALL, IMMEDIATELY UPON DEMAND BY LENDER AND WITHOUT PRESENTMENT, PROTEST,
NOTICE OF PROTEST, NOTICE OF NON-PAYMENT OR ANY OTHER NOTICE WHATSOEVER, PAY IN
LAWFUL MONEY OF THE UNITED STATES OF AMERICA THE AMOUNT DUE ON THE GUARANTEED
OBLIGATIONS  (INCLUDING, WITHOUT LIMITATION, ANY AMOUNTS DUE PURSUANT TO SECTION
1.5 HEREOF) TO LENDER AT LENDER’S ADDRESS AS SET FORTH HEREIN.  SUCH DEMAND(S)
MAY BE MADE AT ANY TIME COINCIDENT AFTER THE TIME FOR PAYMENT AND PERFORMANCE OF
ALL OR PART OF THE GUARANTEED OBLIGATIONS AND MAY BE MADE FROM TIME TO TIME WITH
RESPECT TO THE SAME OR DIFFERENT ITEMS OF GUARANTEED OBLIGATIONS.  SUCH DEMAND
SHALL BE MADE, GIVEN AND RECEIVED IN ACCORDANCE WITH THE NOTICE PROVISIONS
HEREOF.  IF THE AMOUNT DUE ON THE GUARANTEED OBLIGATIONS (INCLUDING, WITHOUT
LIMITATION, ANY AMOUNTS DUE PURSUANT TO SECTION 1.5 HEREOF) IS NOT PAID TO
LENDER WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND BY LENDER, THE SAME SHALL BEAR
INTEREST AT THE DEFAULT RATE FROM THE DATE OF DEMAND UNTIL THE DATE ALL OF THE
GUARANTEED OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ANY AMOUNTS DUE PURSUANT
TO SECTION 1.5 HEREOF) HAVE BEEN PAID (WHICH INTEREST SHALL BE INCLUDED WITHIN
THE MEANING OF GUARANTEED OBLIGATIONS).

1.7.          No Duty to Pursue Others.  It shall not be necessary for Lender
(and Guarantor hereby waives any rights which Guarantor may have to require
Lender), in order to enforce the

4


--------------------------------------------------------------------------------


obligations of Guarantor hereunder, first to (i) institute suit or exhaust its
remedies against Borrower or others liable on the Loan or the Guaranteed
Obligations or any other person, (ii) enforce Lender’s rights against any
collateral which shall ever have been given to secure the Loan, (iii) enforce
Lender’s rights against any other guarantors of the Guaranteed Obligations,
(iv) join Borrower or any others liable on the Guaranteed Obligations in any
action seeking to enforce this Guaranty, (v) exhaust any remedies available to
Lender against any collateral which shall ever have been given to secure the
Loan, or (vi) resort to any other means of obtaining payment of the Guaranteed
Obligations.

1.8.          Waivers.  Guarantor agrees to the provisions of this Guaranty and
hereby waives notice of (i) any loans or advances made by Lender to Borrower,
(ii) acceptance of this Guaranty, (iii) any amendment or extension of the Note,
the Mortgage and any other security instrument, the Loan Agreement or of any
other Loan Documents, (iv) the execution and delivery by Borrower and Lender of
any other loan or credit agreement or of Borrower’s execution and delivery of
any promissory notes or other documents arising under the Loan Documents or in
connection with the Property, (v) the occurrence of any breach by Borrower or an
Event of Default, (vi) Lender’s transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) sale or foreclosure (or posting or
advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Borrower, and
(ix)  generally, all demands and notices of every kind in connection with this
Guaranty, the Loan Documents, any documents or agreements evidencing, securing
or relating to any of the Guaranteed Obligations and the obligations hereby
guaranteed.

1.9.          Payment of Expenses.  In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Lender, pay Lender all costs and expenses (including
court costs and reasonable attorneys’ fees) incurred by Lender in the
enforcement hereof or the preservation of Lender’s rights hereunder.  If the
amount due is not paid to Lender as aforesaid within ten (10) Business Days
after written demand by Lender, the same shall bear interest at the Default Rate
from the date of demand until the date such amounts due hereunder have been paid
in full (which interest shall be included within the meaning of Guaranteed
Obligations).

1.10.        Effect of Bankruptcy.  In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect
and this Guaranty shall remain in full force and effect.  It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.

1.11.        Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, until the
Loan is paid in full, Guarantor hereby unconditionally and irrevocably waives,
releases and abrogates any and all rights it may now or hereafter have under any
agreement, at law or in equity (including, without limitation, any law
subrogating Guarantor to the rights of Lender), to assert any claim against or
seek

5


--------------------------------------------------------------------------------


contribution, indemnification or any other form of reimbursement from Borrower
or any other party liable for payment of any or all of the Guaranteed
Obligations for any payment made by Guarantor under or in connection with this
Guaranty.  Nothing herein prohibits payment of the Guarantee Fee as and when
Borrower is permitted to do so under the Loan Agreement and the Guarantee Fee
Agreement.


ARTICLE II
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

2.1.          Modifications.  Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Mortgage and any other security instruments, the Loan Agreement,
the other Loan Documents or any other document, instrument, contract or
understanding between Borrower and Lender pertaining to the Guaranteed
Obligations or any failure of Lender to notify Guarantor of any such action.

2.2.          Adjustment.  Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or Guarantor or any other
party liable for payment of any or all of the Guaranteed Obligations.


2.3.          CONDITION OF BORROWER OR GUARANTOR. THE INSOLVENCY, BANKRUPTCY,
ARRANGEMENT, ADJUSTMENT, COMPOSITION, LIQUIDATION, DISABILITY, DISSOLUTION OR
LACK OF POWER OF BORROWER, GUARANTOR; OR ANY DISSOLUTION OF BORROWER OR
GUARANTOR OR ANY SALE, LEASE OR TRANSFER OF ANY OR ALL OF THE ASSETS OF BORROWER
OR GUARANTOR OR ANY CHANGES IN THE DIRECT OR INDIRECT SHAREHOLDERS, PARTNERS OR
MEMBERS OF BORROWER OR GUARANTOR OR ANY OTHER PARTY LIABLE FOR PAYMENT OF ANY OR
ALL OF THE GUARANTEED OBLIGATIONS; OR ANY REORGANIZATION OF BORROWER OR
GUARANTOR.

2.4.          Invalidity of Guaranteed Obligations.  The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Note, the Mortgage
and any other security instruments, the Loan Agreement or the other Loan
Documents or otherwise creating the Guaranteed Obligations acted in excess of
their authority, (iv) the Guaranteed Obligations violate applicable usury laws,
(v) the Borrower has valid defenses, claims or offsets (whether at law, in
equity or by agreement) which render the Guaranteed Obligations wholly or
partially uncollectible from Borrower, (vi) the creation, performance or
repayment of the Guaranteed Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Guaranteed
Obligations or executed in connection with the Guaranteed

6


--------------------------------------------------------------------------------


Obligations or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Note, the Mortgage and any
other security instruments, the Loan Agreement or any of the other Loan
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantor shall remain liable hereon regardless
of whether Borrower or any other Person be found not liable on the Guaranteed
Obligations or any part thereof for any reason.

2.5.          Release of Obligors.  Any full or partial release of the liability
of Borrower on the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that any other Person will be liable to pay or perform the
Guaranteed Obligations, or that Lender will look to other Person to pay or
perform the Guaranteed Obligations.

2.6.          Other Collateral.  The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

2.7.          Release of Collateral.  Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.

2.8.          Care and Diligence.  The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (except to the extent of Lender’s
gross negligence or willful misconduct) (i) to take or prosecute any action for
the collection of any of the Guaranteed Obligations or (ii) to foreclose, or
initiate any action to foreclose, or, once commenced, prosecute to completion
any action to foreclose upon any security therefor, or (iii) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Guaranteed Obligations.

2.9.          Unenforceability.  The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

2.10.        Offset.  The fact that the Note, the Guaranteed Obligations and the
liabilities and obligations of Guarantor to Lender hereunder shall not be
reduced, discharged or released because of or by reason of any existing or
future right of offset, claim or defense (other than the

7


--------------------------------------------------------------------------------


defense of payment in full) of Borrower against Lender, or any other Person, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

2.11.        Merger.  The reorganization, merger or consolidation of Borrower
into or with any other Person.

2.12.        Preference.  Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws or for any reason Lender is
required to refund such payment or pay such amount to Borrower or someone else.

2.13.        Other Actions Taken or Omitted.  Any other action taken or omitted
to be taken with respect to the Loan Documents, the Guaranteed Obligations, or
the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.


ARTICLE III
REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Agreement and the other Loan and extend
credit to Borrower, each Guarantor represents and warrants to Lender as follows:

3.1.          Benefit.  Guarantor is the owner of a direct or indirect interest
in Borrower, and has received, or will receive, benefit from the Lender’s making
the Loan to Borrower.

3.2.          Familiarity and Reliance.  Guarantor is familiar with the
financial condition of the Borrower and is familiar with the value of any and
all collateral intended to be created as security for the payment of the Note or
Guaranteed Obligations; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty.

3.3.          No Representation by Lender.  Neither Lender nor any other party
has made any representation, warranty or statement to Guarantor in order to
induce Guarantor to execute this Guaranty.

3.4.          Authority.  BH I Guarantor is a limited partnership organized
under the laws of the State of Florida.  BH II Guarantor is a limited
partnership organized under the laws of the State of Florida.  BH III Guarantor
is a company organized under the laws of the Cayman Islands. Guarantor has the
power, authority and legal right (A) to own and operate its properties and
assets, (B) to carry on the business now being conducted and proposed to be
conducted by it, (C) to execute, deliver and perform its obligations under the
Loan Documents to which it is a party (including, without limitation, this
Guaranty) and (D) to engage in the transactions contemplated

8


--------------------------------------------------------------------------------


by the Loan Documents to which it is a party (including, without limitation,
this Guaranty).  All Loan Documents to which Guarantor is a party (including,
without limitation, this Guaranty) have been duly authorized, executed and
delivered on behalf of Guarantor.  Guarantor possesses all material rights,
licenses, permits, consents and authorizations, governmental or otherwise,
necessary to entitle it to transact the businesses in which it is now engaged
and to execute, deliver, perform, and comply with this Guaranty, and consummate
the transactions contemplated hereby.

3.5.          Legality.  To Guarantor’s knowledge, the execution, delivery and
performance by Guarantor of this Guaranty and the consummation of the
transactions contemplated hereunder do not and will not contravene or conflict
with any law, statute or regulation whatsoever to which Guarantor is subject or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or result in the breach of, any mortgage,
charge, lien, or any contract, agreement or other instrument to which Guarantor
is a party.  This Guaranty is Guarantor’s legal and binding obligation and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights.

3.6           Litigation.

There is no action, suit, proceeding or investigation pending or, to Guarantor’s
knowledge, threatened against Guarantor in any court or by or before any other
Governmental Authority, or labor controversy affecting Guarantor or any of
Guarantor’s properties, businesses, assets or revenues, which would reasonably
be expected to materially and adversely affect the performance of Guarantor’s
Obligations and duties under this Guaranty or impair Guarantor’s ability to
fully fulfill and perform Guarantor’s obligations under this Guaranty and the
other Loan Documents to which Guarantor is a party.


3.7.          FINANCIAL AND OTHER INFORMATION. TO GUARANTOR’S KNOWLEDGE, ALL
FINANCIAL DATA AND OTHER FINANCIAL INFORMATION THAT HAS BEEN DELIVERED TO LENDER
WITH RESPECT TO THE GUARANTOR (I) ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS, (II) ACCURATELY REPRESENT THE FINANCIAL CONDITION OF THE GUARANTOR AS
OF THE DATE OF SUCH REPORTS, AND (III) TO THE EXTENT PREPARED OR AUDITED BY AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM, HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP THROUGHOUT THE PERIODS COVERED, EXCEPT AS DISCLOSED THEREIN.  TO
GUARANTOR’S KNOWLEDGE, GUARANTOR DOES NOT HAVE ANY MATERIAL CONTINGENT
LIABILITIES, LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG-TERM COMMITMENTS OR
UNREALIZED OR ANTICIPATED LOSSES FROM ANY UNFAVORABLE COMMITMENTS THAT ARE KNOWN
TO GUARANTOR AND REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, EXCEPT AS
REFERRED TO OR REFLECTED IN SAID FINANCIAL STATEMENTS.  SINCE THE DATE OF SUCH
FINANCIAL STATEMENTS, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION, OPERATION OR BUSINESS OF GUARANTOR FROM THAT SET FORTH IN SAID
FINANCIAL STATEMENTS.


3.8.          TAX FILINGS.  GUARANTOR HAS FILED (OR HAS OBTAINED EFFECTIVE
EXTENSIONS FOR FILING) ALL FEDERAL, STATE AND LOCAL TAX RETURNS REQUIRED TO BE
FILED BY IT AND HAS PAID OR MADE ADEQUATE PROVISION FOR THE PAYMENT OF ALL
FEDERAL, STATE AND LOCAL TAXES, CHARGES AND ASSESSMENTS PAYABLE BY GUARANTOR. 
GUARANTOR BELIEVES ITS TAX RETURNS PROPERLY REFLECT GUARANTOR’S INCOME AND TAXES
FOR THE PERIODS COVERED THEREBY, SUBJECT ONLY TO REASONABLE ADJUSTMENTS REQUIRED
BY THE INTERNAL REVENUE SERVICE OR OTHER APPLICABLE TAX AUTHORITY UPON AUDIT.

9


--------------------------------------------------------------------------------



3.9.          OFFSET. THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF
RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY GUARANTOR, INCLUDING THE DEFENSE
OF USURY, NOR WOULD THE OPERATION OF ANY OF THE TERMS OF THE LOAN DOCUMENTS, OR
THE EXERCISE OF ANY RIGHT THEREUNDER, RENDER THE LOAN DOCUMENTS UNENFORCEABLE
(SUBJECT TO PRINCIPLES OF EQUITY AND BANKRUPTCY, INSOLVENCY AND OTHER LAWS
GENERALLY AFFECTING CREDITORS’ RIGHTS AND THE ENFORCEMENT OF DEBTORS’
OBLIGATIONS), AND GUARANTOR HAS NOT ASSERTED ANY RIGHT OF RESCISSION, SET-OFF,
COUNTERCLAIM OR DEFENSE WITH RESPECT THERETO.


3.10.        EMBARGOED PERSON.  AT ALL TIMES THROUGHOUT THE TERM OF THE LOAN,
INCLUDING AFTER GIVING EFFECT TO ANY TRANSFER PERMITTED PURSUANT TO THE LOAN
DOCUMENTS, (A) NONE OF THE FUNDS OR OTHER ASSETS OF GUARANTOR CONSTITUTE
PROPERTY OF, OR ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ANY PERSON,
ENTITY OR GOVERNMENT SUBJECT TO TRADE RESTRICTIONS UNDER U.S. LAW, INCLUDING,
BUT NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C.
§§ 1701 ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND
ANY EXECUTIVE ORDERS OR REGULATIONS PROMULGATED THEREUNDER WITH THE RESULT THAT
THE INVESTMENT IN GUARANTOR (WHETHER DIRECTLY OR INDIRECTLY), IS PROHIBITED BY
LAW OR THE LOAN MADE BY LENDER IS IN VIOLATION OF LAW (“EMBARGOED PERSON”);
(B) NO EMBARGOED PERSON HAS ANY INTEREST OF ANY NATURE WHATSOEVER IN GUARANTOR,
WITH THE RESULT THAT THE INVESTMENT IN GUARANTOR, AS APPLICABLE (WHETHER
DIRECTLY OR INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN IS IN VIOLATION OF
LAW; AND (C) NONE OF THE FUNDS OF GUARANTOR HAVE BEEN DERIVED FROM ANY UNLAWFUL
ACTIVITY WITH THE RESULT THAT THE INVESTMENT IN GUARANTOR (WHETHER DIRECTLY OR
INDIRECTLY) IS PROHIBITED BY LAW OR THE LOAN IS IN VIOLATION OF LAW.


3.11.        SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE BY GUARANTOR
HEREIN SHALL SURVIVE THE EXECUTION HEREOF.


ARTICLE IV
COVENANTS


4.1.          CORPORATE EXISTENCE. BH I GUARANTOR SHALL MAINTAIN AND PRESERVE
SUCH BH GUARANTOR’S CORPORATE EXISTENCE AND QUALIFICATION AS A LIMITED
PARTNERSHIP ORGANIZED UNDER THE LAWS OF THE STATE OF FLORIDA.  BH II GUARANTOR
SHALL MAINTAIN AND PRESERVE SUCH BH GUARANTOR’S CORPORATE EXISTENCE AND
QUALIFICATION AS A LIMITED PARTNSERHIP ORGANIZED UNDER THE LAWS OF THE STATE OF
FLORIDA.  BH III GUARANTOR SHALL MAINTAIN AND PRESERVE SUCH BH GUARANTOR’S
CORPORATE EXISTENCE AND QUALIFICATION AS A COMPANY ORGANIZED UNDER THE LAWS OF
THE CAYMAN ISLANDS.


4.2.          FINANCIAL REPORTING.  THE TERMS AND CONDITIONS OF THIS SECTION 4.2
SHALL NOT APPLY TO RE GUARANTOR.


(A) EACH GUARANTOR SHALL KEEP AND MAINTAIN OR WILL CAUSE TO BE KEPT AND
MAINTAINED PROPER AND ACCURATE BOOKS AND RECORDS, IN ACCORDANCE WITH THE
ACCOUNTING PRINCIPLES USED TO GENERATE THE FINANCIAL INFORMATION DELIVERED TO
LENDER IN CONNECTION WITH ITS UNDERWRITING OF THE LOAN, CONSISTENTLY APPLIED,
REFLECTING THE FINANCIAL AFFAIRS OF SUCH GUARANTOR.  LENDER SHALL HAVE THE RIGHT
FROM TIME TO TIME DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE TO SUCH
GUARANTOR TO EXAMINE SUCH BOOKS AND RECORDS AT THE OFFICE OF SUCH GUARANTOR OR
OTHER PERSON MAINTAINING SUCH BOOKS AND RECORDS AND TO MAKE SUCH COPIES OR
EXTRACTS THEREOF AS LENDER SHALL DESIRE.

10


--------------------------------------------------------------------------------



(B)   AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 120 DAYS AFTER THE END OF
EACH FISCAL YEAR OF EACH GUARANTOR, SUCH GUARANTOR SHALL DELIVER A COPY OF THE
ANNUAL AUDIT REPORT FOR SUCH FISCAL YEAR FOR SUCH GUARANTOR AND ITS
SUBSIDIARIES, INCLUDING THEREIN A CONSOLIDATED BALANCE SHEET OF SUCH GUARANTOR
AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND CONSOLIDATED
STATEMENTS OF EARNINGS AND CASH FLOW OF SUCH GUARANTOR AND ITS SUBSIDIARIES FOR
SUCH FISCAL YEAR, IN EACH CASE, CERTIFIED (WITHOUT ANY IMPERMISSIBLE
QUALIFICATION) BY GRANT THORTON OR ANOTHER INDEPENDENT PUBLIC ACCOUNTANT
REGULARLY USED BY SUCH GUARANTOR, TOGETHER WITH A CERTIFICATE FROM SUCH
ACCOUNTANTS CONTAINING A COMPUTATION OF, AND SHOWING COMPLIANCE WITH, THE
FINANCIAL COVENANT CONTAINED IN SECTION 4.7.  “IMPERMISSIBLE QUALIFICATION”
MEANS, RELATIVE TO THE OPINION OR CERTIFICATION OF ANY INDEPENDENT PUBLIC
ACCOUNTANT AS TO ANY FINANCIAL STATEMENT OF ANY PERSON OR ENTITY, ANY
QUALIFICATION OR EXCEPTION TO SUCH OPINION OR CERTIFICATION (I) WHICH IS OF A
“GOING CONCERN” OR SIMILAR NATURE, (II) WHICH RELATES TO THE LIMITED SCOPE OF
EXAMINATION OF MATTERS RELEVANT TO SUCH FINANCIAL STATEMENT, OR (III) WHICH
RELATES TO THE TREATMENT OR CLASSIFICATION OF ANY ITEM IN SUCH FINANCIAL
STATEMENT AND WHICH, AS A CONDITION TO ITS REMOVAL, WOULD REQUIRE AN ADJUSTMENT
TO SUCH ITEM THE EFFECT OF WHICH WOULD BE TO CAUSE SUCH PERSON OR ENTITY TO BE
IN DEFAULT OF ANY OF ITS OBLIGATIONS UNDER THIS GUARANTY.  “FISCAL YEAR” MEANS
ANY PERIOD OF TWELVE CONSECUTIVE CALENDAR MONTHS ENDING ON DECEMBER 31.


(C)   EACH GUARANTOR SHALL DELIVER SUCH OTHER INFORMATION RESPECTING THE
CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE, OF SUCH GUARANTOR OR ANY OF ITS
SUBSIDIARIES AS LENDER MAY FROM TIME TO TIME REASONABLY REQUEST IN WRITING, BUT
IN NO EVENT MORE THAN TWICE DURING ANY CALENDAR YEAR.


(D)   EACH GUARANTOR ACKNOWLEDGES THE IMPORTANCE TO LENDER OF THE TIMELY
DELIVERY OF EACH OF THE ITEMS REQUIRED BY THIS SECTION 4.4 (COLLECTIVELY, THE
“REQUIRED FINANCIAL ITEMS”).  IN THE EVENT SUCH GUARANTOR FAILS TO DELIVER TO
LENDER ANY OF THE REQUIRED FINANCIAL ITEMS WITHIN FORTY-FIVE (45) DAYS AFTER
WRITTEN DEMAND THEREFOR FROM LENDER, THE SAME SHALL CONSTITUTE AN EVENT OF
DEFAULT UNDER THE LOAN AGREEMENT AND LENDER SHALL BE ENTITLED TO THE EXERCISE OF
ALL OF ITS RIGHTS AND REMEDIES PROVIDED HEREUNDER.


4.3           DISSOLUTION.  NO GUARANTOR SHALL LIQUIDATE, WIND-UP OR DISSOLVE
(OR SUFFER ANY LIQUIDATION OR DISSOLUTION).


4.4           LITIGATION.  EACH GUARANTOR SHALL GIVE PROMPT NOTICE TO LENDER OF
ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED AGAINST SUCH
GUARANTOR OF WHICH SUCH GUARANTOR HAS NOTICE AND WHICH WOULD REASONABLY BE
EXPECTED TO MATERIALLY ADVERSELY AFFECT SUCH GUARANTOR’S ABILITY TO PERFORM ITS
OBLIGATIONS HEREUNDER.


4.5           NOTICE OF DEFAULT.  EACH GUARANTOR SHALL PROMPTLY ADVISE LENDER OF
ANY MATERIAL ADVERSE CHANGE IN SUCH GUARANTOR’S CONDITION, FINANCIAL OR
OTHERWISE, OR WHICH SUCH GUARANTOR HAS KNOWLEDGE AND WHICH WOULD REASONABLY BE
EXPECTED TO MATERIALLY ADVERSELY AFFECT GUARANTOR’S ABILITY TO PERFORM ITS
OBLIGATIONS HEREUNDER.


4.6           CERTIFICATION. EACH GUARANTOR AT ANY TIME AND FROM TIME TO TIME,
WITHIN 10 BUSINESS DAYS FOLLOWING THE REQUEST BY LENDER, SHALL EXECUTE AND
DELIVER TO LENDER A STATEMENT CERTIFYING THAT THIS GUARANTY IS UNMODIFIED AND IN
FULL FORCE AND EFFECT (OR IF MODIFIED, THAT THE

11


--------------------------------------------------------------------------------



SAME IS IN FULL FORCE AND EFFECT AS MODIFIED AND STATING SUCH MODIFICATIONS) OR,
IF APPLICABLE, THAT THIS GUARANTY IS NO LONGER IN FULL FORCE AND EFFECT.


4.7           NET WORTH.  (A) EACH BH GUARANTOR COVENANTS AND AGREES WITH LENDER
THAT, UNTIL THE LOAN HAS BEEN INDEFEASIBLY PAID AND PERFORMED IN FULL, SUCH BH
GUARANTOR AT ALL TIMES AFTER THE DATE HEREOF WILL NOT PERMIT ITS NET WORTH AS OF
THE LAST DAY OF ANY FISCAL QUARTER TO BE LESS THAN $17,500,000. “NET WORTH”
MEANS, AT ANY TIME, THE EXCESS OF THE TOTAL ASSETS OF ANY GUARANTOR AND ITS
SUBSIDIARIES AT SUCH TIME, OVER THE TOTAL LIABILITIES OF SUCH GUARANTOR AND ITS
SUBSIDIARIES AT SUCH TIME, IN EACH CASE, AS DETERMINED ON A CONSOLIDATED BASIS
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”).


ARTICLE V
SUBORDINATION OF CERTAIN INDEBTEDNESS

5.1.          Subordination of Guarantor Claims.  As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person in whose
favor such debts or liabilities may, at their inception, have been, or may
hereafter be created, or the manner in which they have been or may hereafter be
acquired by Guarantor.  The Guarantor Claims shall include without limitation
all rights and claims of Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations.  After the occurrence of and during the
continuance of an Event of Default, Guarantor shall not receive or collect,
directly or indirectly, from Borrower or any other party any amount upon the
Guarantor Claims until payment in full of the Debt.

5.2.          Claims in Bankruptcy.  In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving Guarantor as debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims.  Guarantor
hereby assigns such dividends and payments to Lender.  Should Lender receive,
for application against the Guaranteed Obligations, any dividend or payment
which is otherwise payable to Guarantor and which, as between Borrower and
Guarantor, shall constitute a credit against the Guarantor Claims, then, upon
payment to Lender in full and performance of the Guaranteed Obligations and the
repayment of the Loan, Guarantor shall become subrogated to the rights of Lender
to the extent of such payments to Lender on the Guarantor Claims, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.

5.3.          Payments Held in Trust.  In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty, Guarantor
agrees to hold in trust for Lender an amount

12


--------------------------------------------------------------------------------


equal to the amount of all funds, payments, claims or distributions so received,
and agrees that it shall have absolutely no dominion over the amount of such
funds, payments, claims or distributions so received except to pay them promptly
to Lender, and Guarantor covenants promptly to pay the same to Lender for
application to the Debt.

5.4.          Liens Subordinate.  Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Debt, regardless of
whether such encumbrances in favor of Guarantor or Lender presently exist or are
hereafter created or attach.  Without the prior written consent of Lender,
Guarantor shall not (i) exercise or enforce any creditor’s right it may have
against Borrower, or (ii) foreclose, repossess, sequester or otherwise take
steps or institute any action or proceedings (judicial or otherwise, including
without limitation the commencement of, or joinder in, any liquidation,
bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce
any liens, mortgages, deeds of trust, security interests, collateral rights,
judgments or other encumbrances on assets of Borrower held by Guarantor.


ARTICLE VI
MISCELLANEOUS

6.1.          Waiver.  No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right.  The rights of Lender
hereunder shall be in addition to all other rights provided by law.  No
modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved.  No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand. 
Pursuant to Nevada Revised Statutes (“NRS”) Section 40.495(2), Guarantor hereby
waives the provisions of NRS Section 40.430.

6.2.          Notices.  All notices, consents, approvals and requests required
or permitted hereunder shall be given in writing and shall be effective for all
purposes if (i) hand delivered, (ii) sent by certified or registered United
States mail, postage prepaid, return receipt requested, (iii) sent by expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (iv) sent by facsimile (with answer back
acknowledged), in each case addressed as follows (or at such other address and
person as shall be designated from time to time by any party hereto, as the case
may be, in a notice to the other parties hereto in the manner provided for in
this Section 6.2):

If to Lender:

Column Financial, Inc.

 

11 Madison Avenue, 9th Floor

 

New York, New York 10010

 

Attention: Michael May

 

Facsimile No.: (212) 352-8106

13


--------------------------------------------------------------------------------


 

with a copy to:

Column Financial, Inc.

 

One Madison Avenue

 

New York, New York 10010

 

Legal and Compliance Department

 

Attention: Casey McCutcheon, Esq.

 

Facsimile No.: (917) 326-8433

 

 

and a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

 

One New York Plaza

 

New York, New York 10004

 

Attention: Jonathan L. Mechanic, Esq.

 

Facsimile No.: (212) 859-4000

 

 

If to BH I Guarantor:

c/o Bay Harbour Management, L.C.,

 

885 Third Avenue

 

New York, NY 10022

 

Attn: Douglas Teitelbaum

 

Facsimile: 212-371-7497

 

 

with a copy to:

Proskauer Rose LLP

 

1585 Broadway

 

New York, NY 10036

 

Attn: Christopher Wells, Esq.

 

Facsimile: 212-969-2900

 

 

If to BH II Guarantor:

c/o Bay Harbour Management, L.C.,

 

885 Third Avenue

 

New York, NY 10022

 

Attn: Douglas Teitelbaum

 

Facsimile: 212-371-7497

 

 

with a copy to:

Proskauer Rose LLP

 

1585 Broadway

 

New York, NY 10036

 

Attn: Christopher Wells, Esq.

 

Facsimile: 212-969-2900

 

 

If to BH III Guarantor:

c/o Bay Harbour Management, L.C.,

 

885 Third Avenue

 

New York, NY 10022

 

Attn: Douglas Teitelbaum

 

Facsimile: 212-371-7497

14


--------------------------------------------------------------------------------


 

with a copy to:

Proskauer Rose LLP

 

1585 Broadway

 

New York, NY 10036

 

Attn: Christopher Wells, Esq.

 

Facsimile: 212-969-2900

 

 

If to RE Guarantor:

9754 Chestnut Ridge Drive

 

Windermere, Florida 34786

 

Facsimile: (407) 351-4350

 

 

with a copy to:

Proskauer Rose LLP

 

1585 Broadway

 

New York, NY 10036

 

Attn: Christopher Wells, Esq.

 

Facsimile: 212-969-2900

 

A notice shall be deemed to have been given, (i) in the case of hand delivery,
at the time of delivery, (ii) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (iii) in the case
of expedited prepaid delivery, upon the first attempted delivery on a Business
Day, or (iv) in the case of facsimile, upon sender’s receipt of a machine
generated confirmation of successful transmission after advice by telephone to
recipient that a facsimile notice is forthcoming.

6.3.          GOVERNING LAW AND SUBMISSION TO JURISDICTION. THIS GUARANTY SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF ANY
SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.   ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR
GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING.  BH IGUARANTOR, BH II GUARANTOR AND BH III
GUARANTOR DO HEREBY DESIGNATE AND APPOINT:

DOUGLAS TEITELBAUM

C/O BAY HARBOUR MANAGEMENT, L.C.,

885 THIRD AVENUE

NEW YORK, NY 10022

15


--------------------------------------------------------------------------------


AS THEIR AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON EACH OF THEIR BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.

6.4.          Invalid Provisions.  If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

6.5.          Amendments.  This Guaranty may be amended only by an instrument in
writing executed by the party or an authorized representative of the party
against whom such amendment is sought to be enforced.

6.6.          Parties Bound; Assignment; Gender.  This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns, heirs and legal representatives; provided, however, that
Guarantor may not, without the prior written consent of Lender, assign any of
its rights, powers, duties or obligations hereunder.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require.  Without limiting the effect of specific references in any provision of
this Guaranty, the term “Guarantor” shall be deemed to refer to each and every
Person constituting a Guarantor from time to time, as the sense of a particular
provision may require, and to include the respective heirs, executors,
administrators, legal representatives, successors and assigns of Guarantor, all
of whom shall be bound by the provisions of this Guaranty.

6.7.          Headings.  Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.

6.8.          Recitals.  The recital and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

6.9.          Rights and Remedies.  If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall

16


--------------------------------------------------------------------------------


be cumulative of any and all other rights that Lender may ever have against
Guarantor.  The exercise by Lender of any right or remedy hereunder or under any
other instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.

6.10.        ENTIRE AGREEMENT. THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY.  THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

6.11.        WAIVER OF RIGHT TO TRIAL BY JURY.  GUARANTOR AND, BY ITS ACCEPTANCE
HEREOF, LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND EACH WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT
THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY,
THE NOTE, THE SECURITY INSTRUMENTS, THE LOAN AGREEMENT, OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

6.12.        Termination.  This Guaranty shall terminate upon the earlier to
occur of (i) the payment in full of the Loan and the Debt secured thereby and
(ii) provided no Event of Default has occurred and is continuing, receipt by
Lender of evidence, reasonably satisfactory to Lender, of Final Completion of
the Renovation Project in accordance with the requirements of the Loan
Documents.


6.13.        USA PATRIOT ACT NOTICE.  LENDER HEREBY NOTIFIES GUARANTOR THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES GUARANTOR, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF GUARANTOR AND OTHER INFORMATION
THAT WILL ALLOW LENDER TO IDENTIFY GUARANTOR IN ACCORDANCE WITH THE PATRIOT ACT.

17


--------------------------------------------------------------------------------


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the day and year first above written.

 

BH I GUARANTOR:

 

 

 

 

 

 

 

 

 

 

TROPHY HUNTER INVESTMENTS, LTD., a

 

Florida limited partnership

 

 

 

 

 

By:  BAY HARBOUR HOLDINGS, LLC, its general partner

 

By:

 

 

Name:

Douglas Teitelbaum

 

Title:

Managing Member

 

BH II GUARANTOR:

 

 

 

 

 

 

 

 

 

 

BAY HARBOUR 90-1, LTD., a Florida limited

 

partnership

 

 

 

 

By:  BAY HARBOUR HOLDINGS, LLC, its general partner

 

By:

 

 

Name:

Douglas Teitelbaum

 

Title:

Managing Member

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]


--------------------------------------------------------------------------------


BH III GUARANTOR:

BAY HARBOUR MASTER, LTD.

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]


--------------------------------------------------------------------------------


RE GUARANTOR:

ROBERT EARL

 

 

 

 

 

 

 

Robert Earl, individually

 


--------------------------------------------------------------------------------